DETAILED ACTION

This office action is in reply to amendment dated May 12, 2021. Claims 1, 4, 5 and 11 have been amended, and claim 3 has been canceled.

Allowable Subject Matter
Claims 1, 2 and 4-17 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a block insert assembly for a block water jacket for an engine, wherein the block water jacket is formed between a cylinder block and a cylinder liner, the block insert assembly comprising: a first block insert, and a second block insert, which are arranged between the cylinder liner and the cylinder block, wherein a first side end portion of the first block insert, which is adjacent to a block coolant inlet side, has a first flow resistor configured to seal a partial space of a space between the cylinder block and the cylinder liner, wherein a first side end portion of the second block insert , which is adjacent to the block coolant inlet side, has a second flow resistor configured to seal an entire space between the cylinder block and the cylinder liner, and wherein the first side end portion of the first block insert is configured to be inclined from an upper portion to a lower portion of an insert frame that is a main body. The closest prior art, et al. (US 2020/0018255 A1),  discloses a block insert assembly (Fig. 19) for a block water jacket for an engine [0019], wherein the block water jacket is formed between a cylinder block (11) and a cylinder liner (13), the block insert assembly 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1, 2 and 4-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747